Citation Nr: 0028194	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran served on active duty from October 1974 to May 
1976.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in No. Little Rock, 
Arkansas (hereinafter RO).


REMAND

In October 2000, the Board received medical evidence from the 
veteran's representative with regard to the claims on appeal.  
Submission of additional evidence following certification of 
an appeal must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
the veteran waives this procedural right.  38 C.F.R. 
§ 20.1304(c) (1999).  This procedural right was not waived 
with regard to the aforementioned evidence.  

In a statement received from the veteran's representative in 
January 2000, he requested that the veteran be scheduled for 
a videohearing before a Veterans Law Judge.  The veteran's 
videohearing was scheduled in August 2000.  The veteran's 
representative withdrew this request in correspondence dated 
in July 2000.  Thereafter, in August 2000, the veteran's 
representative submitted a form indicating that he both 
requested a videohearing and withdrew his hearing request.  
The veteran appeared at the scheduled hearing time in August 
2000, and was notified at that time that his representative 
had withdrawn his request for a videohearing.  It is 
therefore unclear whether the veteran desires a videohearing.  
In order to afford the veteran due process, the case must be 
remanded to clarify whether the veteran desires a 
videohearing to be scheduled.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should issue a supplemental 
statement of the case to consider any 
additional evidence submitted, to include 
the medical evidence received by the 
Board in October 2000. 

2.  The RO contact the veteran and his 
representative to clarify whether the 
veteran desires a videohearing before a 
Veterans Law Judge.  If the veteran does 
desire such a hearing, the RO should 
schedule the veteran for a videohearing 
before a Veterans Law Judge to be held in 
accordance with the order in which the 
request for such a hearing was received 
by the RO.  See 38 C.F.R. 20.704(a) 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

